731 N.W.2d 722 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Desmond Lamar KELLEY, Defendant-Appellant.
Docket No. 133094. COA No. 274651.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the January 10, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
*723 MARKMAN, J., would grant leave to appeal for the reasons set forth in his dissenting statement in People v. Wright, 474 Mich. 1138, 716 N.W.2d 552 (2006).